DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 Introduction
Claims 1-22 are pending and have been examined in this Office Action.  Claims 21 and 22 have been added since the last Office Action.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0127606 to Horton in view of U.S. Patent Application Publication 2018/0092295 to Sugumaran et al.
As per claim 1, Horton discloses a system for adjusting operational settings of an agricultural implement (Horton; At least paragraph(s) the abstract and paragraph(s) 7), the system comprising:
at least one imaging system configured to generate initial aerial imagery of a geographic area (Horton; At least paragraph(s) 8 and 9);
one or more computing devices in operative communication with the at least one imaging system (Horton; At least paragraph(s) 9), the one or more computing devices configured to:
process the initial aerial imagery of the geographic area to identify one or more soil-related or topography-related features of the geographic area within the initial aerial imagery (Horton; At least paragraph(s) 9);

However, the above features are taught by Sugumaran (Sugumaran; At least paragraph(s) 39).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Sugumaran into the invention of Horton with the motivation of simple substitution of one known element for another to obtain predictable results. Using a terrain map to determine operational settings or preprocessing the information and creating a map of operational settings is merely a difference of when the processing is performed.  Substituting the timing of performing the processing would be within the skill of and obvious to one in the art based on memory storage, processing power, design choice, etc.  
receive updated aerial imagery of the geographic area following the performance of the agricultural operation within the geographic area (Horton; At least paragraph(s) 31, 38, 42, and 47);

update the operations-based geographic coordinate map based on the change identified in the one or more soil-related or topography-related features of the geographic area (Horton; At least paragraph(s) 31, 38, 42, and 47).
As per claim 2, Horton discloses wherein the at least one imaging system comprises an unmanned aerial vehicle (Horton; At least paragraph(s) 29).
As per claim 3, Horton discloses wherein the agricultural implement includes at least one of a sprayer, fertilizer, tillage implement, planter, or seeder (Horton; At least paragraph(s) 20 and 33).
As per claim 4, Horton discloses wherein the set of operational settings include an initial set of operational settings for performing the agricultural operation within the geographic area using the agricultural implement, the initial set of operational settings being matched to the operations-based geographic coordinate map based on historical data (Horton; At least paragraph(s) 21 and 42).
As per claim 5, Horton discloses comparing and updating maps (Horton; At least paragraph(s) 42), but does not explicitly disclose wherein the one or more computing devices are configured to implement a machine learning algorithm or a deep-learning artificial intelligence algorithm to create the operations-based geographic coordinate map.

As per claim 6, Horton discloses wherein the system further comprises a controller associated with the agricultural implement or a work vehicle coupled to the agricultural implement (Horton; At least paragraph(s) 40), and wherein the controller is configured to:
receive the generated operations-based geographic coordinate map from the one or more computing devices (Horton; At least paragraph(s) 42); and
control an operation of the agricultural implement to perform the agricultural operation within the geographic area based on the operations-based geographic coordinate map (Horton; At least paragraph(s) 40 and 42).
As per claim 7, Horton discloses wherein the controller is further configured to update the operational settings associated with the operations-based geographic coordinate map during the performance of the agricultural operation within the geographic area based on data received from one or more sensors (Horton; At least paragraph(s) 27).
As per claim 8, Horton does not explicitly disclose wherein the data received from the one or more sensors includes water content, fertilizer content, soil levels, tillage alignment, crop concentration, or vehicle row alignment.
However, the above features are taught by Sugumaran (Sugumaran; At least paragraph(s) 39, 40, and 58).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Sugumaran into the invention of Horton with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Using real-time sensor feedback would provide more accurate information and can account for any errors in the map.  
As per claim 9, Horton discloses a method for adjusting the-operational settings of an agricultural implement coupled to a work vehicle (Horton; At least the abstract and paragraph(s) 7), the method comprising:
receiving, with one or more computing devices, initial aerial imagery associated with a geographic area (Horton; At least paragraph(s) 8 and 9);
identifying, with the one or more computing devices, one or more soil-related or topography-related features of the geographic area within the initial aerial imagery (Horton; At least paragraph(s) 9); 
Horton discloses creating a map of a farm to be used by agricultural equipment to map an operation setting to a specific location (Horton; At least paragraph(s) 23, 33, 39, and 40), but does not explicitly disclose creating a specific operational settings map, i.e., generating, with the one or more computing devices, an operations-based geographic coordinate map including a set of operational settings for performing an agricultural operation within the geographic using the agricultural implement based at 
However, the above features are taught by Sugumaran (Sugumaran; At least paragraph(s) 39).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Sugumaran into the invention of Horton with the motivation of simple substitution of one known element for another to obtain predictable results. Using a terrain map to determine operational settings or preprocessing the information and creating a map of operational settings is merely a difference of when the processing is performed.  Substituting the timing of performing the processing would be within the skill of and obvious to one in the art based on memory storage, processing power, design choice, etc.
receiving, with the one or more computing devices, updated aerial imagery of the geographic area following the performance of the agricultural operation within the geographic area (Horton; At least paragraph(s) 31, 38, 42, and 47);
comparing, with the one or more computing device, the updated aerial imagery of the geographic area to the initial aerial imagery of the geographic area to identify a change in the one or more soil-related or topography-related features of the geographic area due to the performance of the agricultural operation within the geographic area (Horton; At least paragraph(s) 31, 38, 42, and 47); and

As per claim 10, Horton discloses further comprising: initiating control, with the one or more computing devices, of the agricultural implement so as to perform the agricultural operation within the geographic area based at least in part on the operations-based geographic coordinate map (Horton; At least paragraph(s) 40 and 42).
As per claim 11, Horton discloses further comprising: wherein the set of operational settings for the agricultural implement includes an initial set of operational settings for performing the agricultural operation within the geographic area using the agricultural implement, the initial set of operational settings being matched to the operations-based geographic coordinate map based on historical data (Horton; At least paragraph(s) 21 and 42); and,
wherein adjusting the operations-based geographic coordinate map comprises updating the operations-based geographic coordinate map to the adjustments include adjustments deviations from the initial set of operational settings based on the change identified in the one or more soil-related or topography-related features of the geographic area (Horton; At least paragraph(s) 42).
As per claim 12, Horton discloses comparing and updating maps (Horton; At least paragraph(s) 42), but does not explicitly disclose wherein comparing the updated aerial imagery to the initial aerial imagery comprises processing the initial aerial imagery and the updated aerial imagery using artificial intelligence to determine the adjustments from based on the initial set of operational settings.

As per claim 13, Horton discloses comparing and updating maps (Horton; At least paragraph(s) 42), but does not explicitly disclose wherein comparing the updated aerial imagery to the initial aerial imagery comprises processing the initial aerial imagery and the updated aerial imagery with a machine learning post-processor configured to incrementally adjust the initial set of operational settings.
However, the above features are taught by Sugumaran (Sugumaran; At least paragraph(s) 59).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Sugumaran into the invention of Horton with the motivation of simple substitution of one known element for another to obtain predictable results. Using one computing technique to combine and compare data for another would be within the skill of one in the art.  Machine learning is a well-known computing technique that would be obvious to one in the art to try as it may provide better optimization and performance.
As per claim 14, Horton discloses further comprising correlating the one or more soil-related or topography-related features of the geographic area identified within 
As per claim 15, Horton discloses wherein generating the operations-based geographic coordinate map comprises processing the initial aerial imagery to determine an initial set of operational settings based on historical data (Horton; At least paragraph(s) 21 and 42 in view of Sugumaran above).
As per claim 16, Horton discloses wherein at least one of the initial aerial imagery or the updated aerial imagery is received from one or more unmanned aerial vehicles equipped with an imaging system (Horton; At least paragraph(s) 29).
As per claim 17, Horton discloses wherein initiating control of the agricultural implement comprises: transmitting the operations-based geographic coordinate map to a controller associated with the work vehicle or the agricultural implement (Horton; At least paragraph(s) 40 and 42).
As per claim 18, Horton discloses wherein the controller is configured to update the operational settings associated with the operations-based geographic coordinate map during the performance of the agricultural operation within the geographic area based on data received from one or more sensors (Horton; At least paragraph(s) 27).
As per claim 19, Horton does not explicitly disclose wherein the data received from the one or more sensors includes water content, fertilizer content, soil levels, tillage alignment, crop concentration, or vehicle row alignment.
However, the above features are taught by Sugumaran (Sugumaran; At least paragraph(s) 39, 40, and 58).  At the time of filing, it would have been obvious to one of 
As per claim 20, Horton discloses further comprising: transmitting an updated operations-based geographic coordinate map to the controller, the updated operations-based geographic coordinate map incorporating the adjustments made to the operations-based geographic coordinate map based on the change identified in the one or more soil-related or topography-related features of the geographic area (Horton; At least paragraph(s) 40 and 42).
As per claim 21, Horton discloses the importance of controlling moisture and using the map to control moisture (Horton; At least paragraph(s) 4, 7, 22), but does not explicitly disclose wherein the one or more soil-related or topography-related features comprises one or more soil-related features, the one or more soil-related features comprising at least one of soil clods or soil moisture.
However, the above features are taught by Sugumaran (Sugumaran; At least paragraph(s) 19, 39, and 49).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Sugumaran into the invention of Horton with the motivation of using a known technique to improve a similar device in the same way with predictable results.  The amount of water on and in the soil, i.e., soil moisture, affects multiple aspects of farming, as discussed in at least paragraph(s) 1-3, 17, and 18 of Sugumaran and paragraph(s) 2, 7, and 8 of Horton.  Therefore, knowing the soil moisture would provide valuable information and allow the 
As per claim 22, Horton discloses wherein the one or more soil-related or topography-related features comprises one or more topography-related features, the one or more topography-related features comprising at least one of elevation, inclines, or decline (Horton; At least paragraph(s) 8).
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 12/01/2021, with respect to the 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/           Primary Examiner, Art Unit 3669